59 Mich. App. 349 (1975)
229 N.W.2d 448
BUCHHOLTZ
v.
DEITEL
Docket No. 18796.
Michigan Court of Appeals.
Decided March 11, 1975.
Green, Green, Adams & Siefer, for plaintiff.
Halsey, Halsey & Pommerening, for defendant.
*350 Before: BRONSON, P.J., and D.E. HOLBROOK and V.J. BRENNAN, JJ.
V.J. BRENNAN, J.
This action was brought by Lawrence Arthur Buchholtz individually and as next friend of his daughter, Victoria Jean Buchholtz, who was injured when the car she was driving was struck by a car driven by defendant, Manfred John Deitel. The case was tried in the Macomb County Circuit Court before a judge sitting without a jury. At the conclusion of all the proofs, the trial judge rendered a verdict of no cause of action in favor of defendant. It is from this decision that plaintiff now appeals. Although two issues are presented for our consideration, we find it necessary to reach only one.
The facts in this case are fairly simple. Victoria Buchholtz was driving an automobile owned by her father west on Masonic Boulevard just east of Groesbeck Highway. As Victoria approached the intersection of Masonic Boulevard and Groesbeck Highway, the traffic light located at the intersection turned from green to red, thereby requiring the traffic on Masonic to stop. Victoria stopped her car at the light and the driver of a green station wagon also stopped for the light but in the left-turn lane next to her. When the traffic light turned green for the traffic on Masonic, Victoria looked to her left for approaching traffic but could not see too well because the station wagon next to her blocked her view. She then looked to her right, saw nothing and then looked back to her left. At this time she observed that the station wagon had started forward so she began to go through the intersection. Before Victoria could make it through, though, her car was struck by an automobile being driven north on Groesbeck by defendant. The evidence is clear, as the trial judge found, *351 that defendant was travelling at a high rate of speed and that he ran the red light. The evidence is also clear that defendant was not in the intersection at the time the light changed. Despite these facts, the trial judge rendered a verdict of no cause for action in favor of defendant because he found Victoria to have been contributorily negligent.
The trial judge's determination of contributory negligence was based on the fact that Victoria proceeded into the intersection when she got the green light without being able to see approaching traffic on her left. In basing his determination of contributory negligence on this fact, we believe the trial judge employed an erroneous legal standard. For, in essence, the trial judge's determination was based on his belief that, despite the fact that Victoria had the green light, she was required to assure herself that the traffic approaching from both directions on Groesbeck Highway would indeed stop before she could properly proceed. Such is not the law of our state. In Travis v Eisenlord, 256 Mich 264, 265-266; 239 NW 304 (1931), our Supreme Court stated:
"The court was wrong in holding that the plaintiffs were guilty of contributory negligence as a matter of law. If he were correct in so holding, it would mean that the driver of the plaintiffs' car must at his peril assume that the defendant would disobey the law and rush the red light. The contrary is true. He had a right to assume that the defendant understood the red signal and that he would not undertake to make the crossing until it had changed to green. If he had looked, as the court says he should have done, it is true that he would have seen the defendant approaching, but he would have had a right to rest on the assumption that defendant would stop before the red light and wait until it had changed. It was the duty of plaintiffs' driver to look *352 for the green light and to see the intersection was clear before attempting to cross, but he was not required to look to the right for the defendant, because he had good reason to believe that he was protected from danger in that direction by the red light."
This principle was reaffirmed by our Supreme Court in the case of Stillwell v Grubaugh, 357 Mich 344, 351; 98 NW2d 490, 493 (1959). The Court there said:
"While it is true that one cannot totally disregard the circumstances that exist at the time he approaches and enters an intersection that is governed by a traffic signal, he has good reason to believe he is protected from danger by the red light so far as traffic approaching the light. If one crossing with a green light cannot depend upon the safety the law affords him, but must wait each time to see whether the driver approaching the red light will observe the light and stop, he may find himself in a dangerous position, particularly if the light changes against him before he has completed his trip across the street."
It is clear, therefore, under these cases, that the operator of an automobile proceeding through an intersection controlled by a traffic signal is under no duty to make an independent determination as to whether the traffic approaching a red light will stop. In such a situation the operator of an automobile is not required to observe traffic approaching a red light to determine whether it is safe to proceed. The driver can justifiably rely on what all have come to expect  that traffic approaching a red light will stop. This being the case, it is clear that Victoria's act of proceeding into the intersection, despite the fact that she could not see all the traffic approaching the traffic signal from her left, was not contributorily negligent. The light had *353 turned green and, at the time she started forward, the intersection was clear. We are not, therefore, faced with a situation where the operator of an automobile proceeds into an intersection controlled by a traffic light and either strikes or is struck by an automobile already lawfully within the intersection. See MCLA 257.612(a); MSA 9.2312(a). From the testimony presented at trial it is clear that, when the light changed, defendant was approximately three car lengths away from the intersection and travelling at a high rate of speed. Under the facts here presented, we hold, as a matter of law, that Victoria was not contributorily negligent.
Furthermore, we can see no reason for remanding this case for a completely new trial. The facts as found by the trial judge establish defendant's negligence beyond peradventure. The trial judge specifically found that defendant was travelling at a high rate of speed and that he ran the red light at the intersection of Masonic Boulevard and Groesbeck Highway. Under these circumstances it is clear that defendant was negligent. Engle v Rawlison, 46 Mich App 422; 208 NW2d 223 (1973). The only issues that remain to be decided, therefore, are whether defendant's negligence was a proximate cause of plaintiff's injuries and, if so, the amount of damages to which plaintiff is entitled. We therefore remand the case to the trial court for such a determination.
Reversed and remanded.